On Petition for Behearing.
Wiley, J. — Appellee has filed a petition for a rehearing" and, in support of it, has furnished us with an elaborate and able brief. As the record presented but one question, the error complained of was in holding that the second, third, and fourth paragraphs of complaint were each sufficient to withstand a demurrer for want of facts, as was held in the original opinion. Upon a reexamination of the several paragraphs of complaint, and the authorities, it is the opinion of the majority of the court, that we were in error in holding the second and third paragraphs good. The majority, however, adhere to the conclusion reached in the original opinion as to the fourth paragraph of complaint. The writer is still of the opinion that the second and third paragraphs are good, but, for the reasons here stated, the original opinion is modified, and the court below is directed to overrule appellee’s demurrer to the fourth paragraph of amended complaint.
The petition for a rehearing is therefore overruled.